      Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 1 of 7



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UBIQUITI INC.,
                                                                 1:20-CV-1312
                             Plaintiff,
                                                                 COMPLAINT
    -against-

 PERASO TECHNOLOGIES INC.,

                            Defendant.


       UBIQUITI INC., for its complaint against defendant PERASO TECHNOLOGIES

INC., alleges as follows:

        1. This is an action for a declaratory judgment and monetary damages arising

from the breach of a license and development agreement.

                                          THE PARTIES
        2. Plaintiff Ubiquiti Inc. (hereinafter “Ubiquiti”) is a corporation incorporated

under the laws of Delaware, having a place of business at 685 Third Ave, 27th Floor,

New York, NY 10017.

        3. Defendant Peraso Technologies Inc. (“Peraso” or “Defendant”) is a

corporation incorporated under the laws of the Province of Ontario, having a place of

business at 144 Front Street West, Suite 685, Toronto, Ontario, M5J 2L7, Canada.

                               JURISDICTION AND VENUE
        4. The Court has subject matter jurisdiction under 28 U.S.C. § 1332, because

there is diversity of citizenship and the amount in controversy exceeds $75,000. There

is diversity of citizenship because Ubiquiti is a citizen of Delaware and New York and

Peraso is a citizen of Canada.




       DM1\10868073.4                            1
      Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 2 of 7



       5. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because

Defendant Peraso has agreed to submit to the personal jurisdiction of courts located in

New York, New York, to adjudicate or determine any suit, action or proceeding arising

out of or in connection with the license agreement that is the subject of this dispute.

       6. The Court has the authority to hear causes of action seeking a declaratory

judgment pursuant to 28 U.S.C.A. §§ 2201, 2202.

                       FACTS COMMON TO ALL CAUSES OF ACTION
       7. Plaintiff Ubiquiti is a publicly traded company (NYSE: UI) that develops and

markets professional networking hardware and software that is used to create

networking infrastructure in over 200 countries and territories around the world.

       8. Defendant Peraso is a venture funded private semiconductor company

specializing in the development of integrated circuits for the 60 GHz wireless

marketplace.

       9. On December 21, 2018, Ubiquiti and Peraso entered into a License and

Development Agreement (the “License Agreement”).

       10. Simultaneously with the License Agreement, and in consideration for the

obligations undertaken by Peraso in the License Agreement, a Ubiquiti subsidiary and

Peraso also entered into a Class C Series 1 Convertible Preferred Share Subscription

Agreement (the “Subscription Agreement”), whereby the Ubiquiti subsidiary agreed to

make certain equity investments in Peraso if and when certain development

“milestones” were achieved by Peraso.

       11. Pursuant to the License Agreement, Peraso agreed to develop for Ubiquiti

certain chipsets.




      DM1\10868073.4                             2
      Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 3 of 7



       12. The License Agreement obligated Peraso to complete the development of

the chipsets and to “demonstrate to the reasonable satisfaction of” Ubiquiti that each of

three defined development “Milestones” had been completed by agreed to completion

dates for each Milestone.

       13. The first Milestone had been completed at the time that the parties entered

into the License Agreement.

       14. Peraso was required to give Ubiquiti written notice of when it believed that it

had achieved each of the second and third Milestones (respectively, the “Second

Tranche Development Milestones” and the “Third Tranche Development Milestones”).

       15. The License Agreement further provided that “[within 30 days of receipt of

each such notice, Ubiquiti would “review and conduct such testing as it reasonably

considers necessary in order to determine whether the Acceptance Criteria in respect of

the applicable Milestone have been satisfied” and would provide Peraso with “written

notice of rejection or acceptance of whether Peraso has demonstrated the satisfaction of

the Acceptance Criteria” for the applicable Milestone.

       16. On December 11, 2019, counsel acting on behalf of Peraso, gave notice to

Ubiquiti that Ubiquiti was allegedly in default of a material obligation under the License

Agreement (the “Default Notice”). Specifically, the Default Notice claimed that Peraso

had given Ubiquiti written notice of its achievement of the Third Tranche Development

Milestones on October 31, 2019, and that Ubiquiti failed to give Peraso written notice of

rejection or acceptance of Peraso’s alleged achievement of the Third Tranche

Development Milestones within 30 days of October 31, 2019.




      DM1\10868073.4                           3
     Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 4 of 7



       17. The Default Notice does not identify the document or documents that

allegedly constitute the October 31, 2019, notice to Ubiquiti that Peraso had achieved

the Third Tranche Development Milestones.

       18. Documents delivered to Ubiquiti by Peraso on October 31, 2019, whether

considered individually or in the aggregate, were not adequate to demonstrate to the

reasonable satisfaction of Ubiquiti that Peraso had achieved the Third Tranche

Development Milestones.

       19. Between October 31, 2019, and December 11, 2019, the date of the Default

Notice, Ubiquiti repeatedly provided Peraso with notice that the materials provided by

Peraso on October 31, 2019, did not demonstrate to the reasonable satisfaction of

Ubiquiti that Peraso had achieved the Third Tranche Development Milestones.

       20. Between October 31, 2019, and December 11, 2019, Peraso repeatedly

acknowledged the shortcomings identified by Ubiquiti in the materials provided by

Peraso on October 31, 2019, and repeatedly attempted to rectify those shortcomings.

       21. By October 31, 2019, a Ubiquiti subsidiary had invested over $5 million in

Peraso and in the development of the chipsets which, pursuant to the License

Agreement, were to be made available exclusively to Ubiquiti.

       22. Upon information and belief, in or about November 2019, Peraso entered

into negotiations with a U.S.-based hardware company for the sale of Peraso to that

company.

       23. Upon information and belief, the exclusivity provisions of the License

Agreement have complicated Peraso’s negotiations with the with a U.S.-based hardware

company.



      DM1\10868073.4                          4
        Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 5 of 7



         24. As of December 11, 2019, Peraso had not provided Ubiquiti with notice

sufficient to “demonstrate to the reasonable satisfaction of” Ubiquiti that Peraso had

achieved the Third Tranche Development Milestones by or before October 31, 2019, the

deadline for such achievement set forth in the License Agreement.

         25. As of December 11, 2019, Ubiquiti was not in default of its obligations under

the License Agreement.

         26. The License Agreement provides that a party receiving a notice of default has

30 days to respond to the noticed default.

         27. On December 11, 2019, shortly before Peraso’s counsel issued the Notice of

Default, Bill McLean, Chief Executive Office of Peraso, advised Ubiquiti that Peraso

would issue the Default Notice but the Default Notice did not require a response because

the Third Tranche Development Milestones had not been achieved prior to October 31,

2019.

         28. On January 16, 2020, Peraso purported to terminate the License Agreement

based on Ubiquiti’s alleged failure to remedy the alleged material breach set forth in the

Notice of Default.

         29. Ubiquiti has performed each of its obligations under the License Agreement

and is not in breach of any of its obligations under the License Agreement.

         30. As a result of the purported termination of the License Agreement by Peraso,

Ubiquiti has been deprived of access to the chipsets under the terms of the License

Agreement and has been damaged in an amount to be determined at trial and believed to

be in excess of $5 million.




        DM1\10868073.4                          5
       Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 6 of 7




                    FIRST CAUSE OF ACTION FOR DECLARATORY
                                   JUDGMENT
        31. Plaintiff repeats and realleges paragraphs 1 through 31 of this complaint as if

fully set forth herein.

        32. Ubiquiti has fulfilled all of its obligations under the License Agreement and,

therefore, is not in breach of any contract or agreement with Peraso.

        33. Peraso persists in asserting -- incorrectly and wrongly -- that Ubiquiti

materially breached the License Agreement and that the License Agreement has been

terminated.

        34. The dispute between the parties is a justiciable controversy appropriate for

declaratory judgment under the Declaratory Judgment Act, 28 U.S.C.A. §§ 2201, 2202.

       WHEREFORE, plaintiff Ubiquiti, respectfully requests that this Court:

       A. Enter a declaratory judgment holding that Ubiquiti is not in breach of the

License Agreement;

       B. Enter a declaratory judgment holding that the License Agreement is in full

force and effect;

       C. Enter a declaratory judgment holding that Peraso is obligated to honor the

terms of the License Agreement, including its obligation and to make the chipsets

available to Ubiquiti exclusively as required by the License Agreement;

       D. Award Ubiquiti compensatory damages for the acts complained of herein in

an amount to be determined at trial;

       E. Award to Ubiquiti its full costs, disbursements, and reasonable attorneys’ fees

incurred in this action; and



       DM1\10868073.4                           6
      Case 1:20-cv-01312-LTS Document 1 Filed 02/14/20 Page 7 of 7



       F. Award to Ubiquiti such additional and further relief as the Court deems just

and proper.

Dated: New York, New York
       February 14, 2020


                                                  /s/   Mario Aieta
                                                 Mario Aieta
                                                 Alanna B. Newman
                                                 DUANE MORRIS LLP
                                                 230 Park Avenue
                                                 New York, New York 10169
                                                 Phone: (212) 818-9200
                                                 Fax: (212) 818-9606
                                                 maieta@duanemorris.com
                                                 abnewman@duanemorris.com

                                                 Attorneys for Plaintiff
                                                 Ubiquiti Inc.




       DM1\10868073.4                        7
